DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 20 June 2022 has been entered, leaving claims 1-3 and 5-12 pending, of which claims 7-12 are new.

Election/Restrictions
The amended claims are considered allowable, and so the restriction requirement as set forth in the Office action mailed on 13 October 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a three-dimensional object forming apparatus comprising components such as a laser irradiation unit, a shroud having an inside space with one or more partition walls comprising one or more inlets and outlets for passing air through the space, and a protection member for shielding the irradiation unit from the space, the prior art of record does not teach or fairly suggest the claimed combination of these features with their claimed configuration, including whereby the claimed laser light is configured to be transmitted through the claimed other end opening to the claimed external space, with the claimed space being demarcated by the claimed inside partition wall in which the claimed air supply port is arranged and configured as claimed, whereby the claimed outside partition wall is arranged and configured in the manner claimed so as to open in the claimed other end opening on an outside of the inside space, so as to demarcate together with the inside partition wall the claimed outside space closing in a position closer to the claimed one end opening than the other end opening, so as to comprise the claimed exhaust port, and so as to extend further than the inside partition wall at the other end opening, and whereby a ventilation area is provided and configured as claimed so as to be larger at the other end opening than at the claimed upstream portion closer to the one end opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742